                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,

v.                                                    Case No. 11-20551

COREY WILLIAMS,

                Defendant.
________________________________/

     ORDER DIRECTING THE GOVERNMENT TO FILE A SUPPLEMENTAL BRIEF

       Defendant Corey Williams has filed a “Motion for Compassionate Release.” (ECF

No. 1912.) He argues that the health risk presented by the Coronavirus Disease

(“COVID-19”) at his location of confinement, warrants compassionate release under 18

U.S.C. § 3582(c)(1)(A).

       The Government did not state Defendant’s COVID-19 vaccination status in its

initial response opposing the motion. (ECF No. 1917.) But the Government filed

additional medical records as a supplemental authority in February 2021 indicating that

Defendant had received the first dose of Pfizer COVID vaccine that month. (ECF No.

1934.) The Bureau of Prisons (“BOP”) has made substantial progress distributing

COVID-19 vaccines to the federal prison population around the country and to date has

administered over 169,000 doses to staff and prisoners at BOP facilities. COVID-19:

Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited

May 14, 2021).
         Defendant’s vaccination status is a consideration in determining whether

compassionate release is warranted. See 18 U.S.C. § 3582(c)(1)(A) (requiring that a

prisoner have “extraordinary and compelling” circumstances to obtain compassionate

release).

         Whether Defendant is fully vaccinated will impact the court’s analysis of his

motion to reduce sentence. Thus, the court will direct the government to file a

supplemental brief stating whether Defendant has received both doses of the Pfizer

COVID-19 vaccine. 1 Accordingly,

         IT IS ORDERED that the government is DIRECTED to file a supplemental brief

by June 2, 2021, stating whether or not Defendant has been offered a COVID-19

vaccine and, if so, whether he has received a COVID-19 vaccine.

                                                                 s/Robert H. Cleland                             /
                                                                 ROBERT H. CLELAND
                                                                 UNITED STATES DISTRICT JUDGE
Dated: May 19, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 19, 2021, by electronic and/or ordinary mail.

                                                                  s/Lisa Wagner                                  /
                                                                  Case Manager and Deputy Clerk
                                                                  (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Criminal\11-20551.WILLIAMS.OrderDirectingSupplementalBrief.AAB.docx




1      No extraneous records need—nor should—be filed on the public docket in
support of this attestation. In the interest of expediency, and to avoid needless
documents filed under seal, the court invites the Government’s representation,
consistent with counsel’s Rule 11 obligations.

                                                           2
